Citation Nr: 0837319	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  03-07 578	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently rated 10 percent disabling. 

2.  Entitlement to a total rating based upon individual 
unemployability, due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 until June 
1978 and from January 1980 until September 1988.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2003 
rating decision of the Columbia, South Carolina Regional 
Office (RO) that, in part, denied entitlement to a TDIU, and 
from a May 2002, RO decision that denied entitlement to a 
rating in excess of 10 percent for tinnitus.  

The veteran perfected appeals of both decisions; however, in 
an August 2002 report of contact, it was noted that the 
veteran wanted to withdraw his claim for tinnitus.  An appeal 
can only be withdrawn in writing.  38 C.F.R. § 20.204(b) 
(2008).  The report of contact did not satisfy this 
requirement.  Hence, the appeal remains pending.  In its 
April 2007 remand, the Board observed that the RO had not yet 
certified this appeal and had informed the Board that the 
issue was not yet ready for appellate adjudication.  The 
veteran's representative has not provided argument on the 
issue of an increased evaluation for tinnitus, but the 
Board's remand put the veteran and his representative on 
notice that this issue was pending.  As discussed below, the 
law is controlling as to this issue and no further actions by 
the RO could assist the veteran in substantiating the claim.  
The appeal is therefore ready for adjudication.

In March 2005, the Board remanded the issues of entitlement 
to service connection for dysthymic disorder (claimed as an 
acquired psychiatric disorder) and entitlement to TDIU for 
further development.  

In an April 2007 decision, the Board granted service 
connection for a dysthymic disorder and remanded the issue of 
TDIU for further development in light of the grant and to 
obtain an opinion as to the impact of the veteran's 
disabilities on employment.  


FINDINGS OF FACT

1.  Tinnitus is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260.

2.  The veteran's service connected disabilities preclude him 
from maintaining employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW


1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155; 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002 
& 2007).

2.  The criteria for TDIU have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
facts with regard to the veteran's tinnitus claim are not in 
dispute and the law is controlling.  Hence, further notice or 
assistance could not aid the veteran in substantiating his 
claim.

The TDIU claim is being granted.  Further notice or 
assistance is, therefore, not required to assist the veteran 
in substantiating that claim.

Tinnitus

Tinnitus is evaluated as 10 percent disabling under 
Diagnostic Code 6260, which was revised effective June 13, 
2003. The June 2003 revision specifically clarified existing 
VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral. The 
Court held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required that VA assign dual 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  Finding that there was a lack of evidence 
in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an initial evaluation in excess of a single 10 
percent rating for tinnitus. Therefore, the veteran's claim 
for separate 10 percent ratings for tinnitus must be denied 
under both the old and new versions of the regulation. As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

As just discussed the rating criteria contemplate the 
veteran's symptoms of ringing in the ears whether perceived 
in one or both ears.  In addition there has been no 
allegation or evidence that tinnitus alone causes marked 
interference with employment or requires frequent periods of 
hospitalization.  While the Board is granting TDIU, that 
grant is premised on the effects of the service connected 
orthopedic and psychiatric disabilities.  As the rating 
criteria contemplate the veteran's disability, referral for 
consideration of an extraschedular rating is not warranted.



TDIU

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

Service connection is currently in effect for a dysthymic 
disorder, rated as 30 percent disabling; chondromalacia of 
the right knee with recurrent subluxation, rated as 20 
percent disabling; residuals of a right shoulder separation, 
rated as 20 percent disabling; residuals of a left shoulder 
separation, rated as 20 percent disabling; chondromalacia of 
the right knee, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; limitation of flexion of the 
right knee, rated as 10 percent disabling; limitation of 
extension of the left knee, rated as 10 percent disabling; 
fracture of the left wrist, rated as 10 percent disabling; a 
hairline fracture of the 3rd metacarpal of the left hand, 
rated as noncompensable; right ear hearing loss, rated as 
noncompensable; and a scar of the anterolateral chest, rated 
as noncompensable.  The veteran's combined evaluation is 80 
percent.

The veteran meets the percentage requirements for TDIU.  The 
remaining question is whether those disabilities render him 
unemployable.

In an application for TDIU received in March 2003, the 
veteran reported that he had completed one year of college, 
and had employment experience as a golf cart mechanic.  On VA 
examination in February 2008, he reported employment 
experience as a convenience store clerk, a tool room 
attendant, a hotel auditor, and aircraft maintenance 
attendant.  The examiner concluded that the veteran was not 
employable in any job requiring repetitive activity, 
particularly involving the affected joints.  The examiner 
found that the veteran would be able to perform sedentary 
employment not involving overuse of the left hand; but the 
examiner did not consider the impact of the service connected 
psychiatric disability.

On the most recent VA psychiatric examination in June 2005, 
the only diagnosis was dysthymic disorder.  The veteran was 
assigned a global assessment of function score of 50.  A 
score of 50 contemplates serious disability such as being 
unable to keep a job.  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2007).

Given the serious psychiatric disability, and the limitations 
in physical activity documented on the most recent VA 
examinations; the Board finds that the evidence is in favor 
of a finding that service connected disabilities preclude all 
forms of gainful employment for which the veteran's education 
and occupational experience would otherwise qualify him.  
Accordingly, entitlement to TDIU is granted.


ORDER

Entitlement to an increased rating for tinnitus is denied.

Entitlement to TDIU is granted.




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


